DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-18 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 05/01/2022 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “a controller configured to control a sound collection area where a sound from the subject is collected for the audio signal; wherein when the detector detects a plurality of subject regions, the controller compares a size of a subject region of a focus target with a size of another subject regions, among the plurality of subject regions each detected in the image data by the detector, and determines whether or not a subject corresponding to each of the plurality of subject regions is a sound collection target based on a comparison result” as shown in the independent claim 1.
Regarding claim 3, the prior arts of the record fail to disclose “a controller configured to control a sound collection area where a sound from the subject is collected for the audio signal; wherein when the detector detects a plurality of subject regions: in a case where a size of one subject region among the plurality of subject regions is within a predetermined range defined by a size of a particular subject region as a reference, the controller determines that a subject corresponding to the one subject region is the sound collection target; and in a case where the size of the one subject region is not within the predetermined range, the controller determines that the subject corresponding to the one subject region is not the sound collection target”
Regarding claim 5, the prior arts of the record fail to disclose “a controller configured to control a sound collection area where a sound from the subject is collected for the audio signal; wherein the controller determines a subject as a sound collection target for the audio signal, according to a size of a subject region detected by the detector, and controls the sound collection area so as to include the subject determined as the sound collection target by selecting, as the sound collection area to collect a sound from the subject, a predetermined area from a plurality of predetermined areas with the predetermined area including the subject determined as the sound collection target”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                              07/07/2022